NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA                        No.    17-30072

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00018-DWM

 v.
                                                MEMORANDUM*
GUY ERIC WALDRON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Guy Eric Waldron appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Waldron contends that his sentence is substantively unreasonable because


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court improperly assessed Waldron’s risk to the public. We review for

abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Although

the 24-month sentence represents an upward variance from the Guidelines range,

we cannot say that the district court abused its discretion. This sentence is

substantively reasonable in light of Waldron’s criminal history and breach of trust,

including his repeated supervised release violations. See 18 U.S.C § 3583(e);

United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006) (at a revocation

sentencing, the district court may sanction the defendant for breaching the court’s

trust by failing to abide by the conditions of supervision).

      AFFIRMED.




                                          2                                     17-30072